

SUBSCRIPTION AGREEMENT


THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of December 14, 2011
by and between BeesFree, Inc., a Nevada corporation (the “Company”), and the
subscribers identified on Schedule 1 hereto (collectively, the “Subscribers” and
each, a “Subscriber”).


WHEREAS, the Company and the Subscribers are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”), as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”);


WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the
Subscribers, as provided herein, and the Subscribers, in the aggregate, shall
purchase up to $3,000,000 of shares of Series A 8% Cumulative Convertible
Preferred Stock of the Company, par value $0.001 per share (“Preferred Stock”),
at a purchase price (the “Purchase Price”) equal to one dollar ($1.00) per
share, which Preferred Stock shall be convertible into shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”), subject to the
rights and preferences described in the form of Certificate of Designation
annexed hereto as Exhibit A (“Certificate of Designation”); and Series A Common
Stock purchase warrants (the “Warrants”) in the form attached hereto as Exhibit
B, to purchase shares of Common Stock (the “Warrant Shares”) (the
“Offering”).  The Preferred Stock, shares of Common Stock issuable upon
conversion of the Preferred Stock (the “Shares”), the Warrants and the Warrant
Shares are collectively referred to herein as the “Securities”; and


WHEREAS, the aggregate proceeds of the sale of the Preferred Stock and the
Warrants contemplated hereby (“Purchase Price”) shall be held in escrow by
Signature Bank (the “Escrow Agent”) pursuant to the terms of an Escrow Agreement
to be executed by the parties hereto substantially in the form attached hereto
as Exhibit C (the “Escrow Agreement”).


NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and each of the Subscribers hereby
agree as follows:


1.           Closing and Special Conditions.


(a)           Closing.   Subject to the satisfaction or waiver of the terms and
conditions of this Agreement, on the “Closing Date,” the Subscribers shall
purchase, and the Company shall sell to such Subscribers in accordance with
Schedule 1 hereto, the Preferred Stock and the Warrants as described in Section
2 below.  Prior to the Closing, each Subscriber shall deliver to the Escrow
Agent such Subscriber’s Purchase Price as designated on such Subscriber’s
signature page hereto executed by such Subscriber by either (a) a wire transfer
of immediately available funds or delivery of a certified check, to be held in a
non-interest-bearing escrow account, or (b) surrender of an original instrument
(or instruments), duly endorsed for transfer, evidencing indebtedness of the
Company or any Subsidiary to such Subscriber equal to such Subscriber’s Purchase
Price (each, a “Surrendered Note”), or a combination thereof equal to such
Subscriber’s Purchase Pricet, and the Company shall, not later than forty-five
(45) calendar days following the Closing Date, deliver to each Purchaser its
respective shares of Preferred Stock and Warrant, as determined pursuant to
Section 2.  The date the Escrow Agent releases the funds received from one or
more Subscribers to the Company and releases the Escrow Documents (as defined in
the Escrow Agreement) to the parties hereto in accordance with the provisions of
the Escrow Agreement shall be the Closing Date with respect to such released
funds and Escrow Documents, and such releases are referred to herein as the
“Closing.”
 
 
 

--------------------------------------------------------------------------------

 

           (b)           Special Conditions.   The Closing hereunder is
specifically conditional on the closing of the merger contemplated by the
Agreement of Merger and Plan of Reorganization (the “Merger Agreement”), dated
December [ ], 2011, by and among the Company, BeesFree, Inc., a Delaware
corporation (“Beesfree”), and Beesfree Acquisition Corp., a Delaware corporation
and wholly-owned subsidiary of the Company, pursuant to which Beesfree shall
become a wholly owned subsidiary of the Company (the “Merger”) and no one will
be entitled to receive any equity of Beesfree.  The Merger must close
immediately prior to the Closing and by conducting the Closing and accepting the
Purchase Price from the Subscribers, the Company represents that the Merger has
irrevocably closed in accordance with the terms of the Merger Agreement .  The
representations, covenants, warranties and undertakings of the Company herein
are made as of subsequent to the completion of the Merger.  The Company
represents and warrants that the Form 8-K, substantially in the form annexed
hereto as Exhibit D (“Super 8-K”), will have been filed with the Commission
within four business days following the Closing, and will be in all material
respects in compliance with the requirements of the Securities Exchange Act of
1934, as amended (the “1934 Act”).  Provided that the Merger has occurred and
all of terms and conditions applicable to the Company have been satisfied, the
Closing shall occur as soon as practicable after the occurrence of the Merger,
but in any event no later than one (1) business day after such events.


2.           Series A Preferred Stock and Series A Warrant.


(a)           Series A Preferred Stock.   On the Closing Date, each Subscriber
shall purchase and the Company shall sell to each such Subscriber, the number of
shares of Preferred Stock designated on such Subscriber’s signature page hereto
for such Subscriber’s Purchase Price indicated thereon, in either cash,
Surrendered Notes or a combination thereof.


(b)           Series A Warrants.  On the Closing Date, the Company shall issue
and deliver the Warrants to the Subscribers as follows:  (i) one Warrant shall
be issued for each one Dollar ($1.00) of Purchase Price paid by a Subscriber on
the Closing Date.  The exercise price to acquire a Warrant Share upon exercise
of a Warrant shall be $1.50, subject to amendment as described in the
Warrants.  The Warrants shall be exercisable until five (5) years after the
Closing Date.


3.           Payment and Allocation of Purchase Price.   In consideration of the
issuance of the Preferred Stock and Warrants on the Closing Date, each
Subscriber shall pay to or for the benefit of the Company such Subscriber’s
Purchase Price, in either cash, Surrendered Notes or a combination thereof, as
set forth on the signature pages hereto.  The number of Warrant Shares eligible
for purchase by each such Subscriber is set forth on the signature pages
hereto.  The Purchase Price will be allocated among the components of the
Preferred Stock and Warrants so that each component of same will be fully paid
and non-assessable.


4.           Subscriber Representations and Warranties.  Each of the
Subscribers, severally but not jointly, hereby represents and warrants to, and
agrees with the Company that, with respect only to such Subscriber:


(a)           Organization and Standing of Subscriber.  Subscriber, if an
entity, is duly formed, validly existing and in good standing under the laws of
the jurisdiction of its formation.


(b)           Authorization and Power.  Such Subscriber has the requisite power
and authority to enter into and perform this Agreement and the other Transaction
Documents (as defined herein) and to purchase the Preferred Stock and Warrants
being sold to such Subscriber hereunder.  The execution, delivery and
performance of this Agreement and the other Transaction Documents by such
Subscriber, and the consummation by such Subscriber of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no further consent or authorization of Subscriber or its board of
directors or stockholders, if applicable, is required.  This Agreement and the
other Transaction Documents have been duly authorized, executed and delivered by
such Subscriber and constitutes, or shall constitute, when executed and
delivered, a valid and binding obligation of such Subscriber, enforceable
against Subscriber in accordance with the terms thereof.

 
 

--------------------------------------------------------------------------------

 

(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by such
Subscriber of the transactions contemplated hereby and thereby or relating
hereto do not and will not (i) result in a violation of such Subscriber’s
charter documents, bylaws or other organizational documents, if applicable; (ii)
conflict with nor constitute a default (or an event which with notice or lapse
of time or both would become a default) under any agreement to which such
Subscriber is a party; or (iii) result in a violation of any law, rule or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to such Subscriber or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on Subscriber).  Such Subscriber is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for such Subscriber
to execute, deliver or perform any of such Subscriber’s obligations under this
Agreement and the other Transaction Documents, nor to purchase the Securities in
accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, such Subscriber is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.


(d)           Information on Company.   Such Subscriber has been furnished with
or has had access to the EDGAR Website of the Commission to the Company’s
filings made with the Commission through the tenth (10th) business day preceding
the Closing Date (hereinafter collectively referred to, together with the Super
8-K, the “Reports”).  Such Subscriber is not deemed to have any knowledge of any
information not included in the Reports, unless such information is delivered in
the manner described in the next sentence.  In addition, such Subscriber may
have received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Subscriber has
requested in writing, identified thereon as OTHER WRITTEN INFORMATION (such
other information is collectively, the “Other Written Information”), and
considered all factors such Subscriber deems material in deciding on the
advisability of investing in the Securities.  In addition to the foregoing, such
Subscriber acknowledges that it has been afforded: (i) the opportunity to ask
such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Subscriber or its
representatives or counsel shall modify, amend or affect such Subscriber’s right
to rely on the truth, accuracy and completeness of the Reports, Other Written
Information and the Company’s representations and warranties contained in the
Transaction Documents.


(e)           Information on Subscriber.   Such Subscriber is, and will be at
the time of the conversion of the Preferred Stock and exercise of the Warrants,
an “accredited investor,” as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable such Subscriber to
utilize the information made available by the Company to evaluate the merits and
risks of, and to make an informed investment decision with respect to, the
proposed purchase, which such Subscriber hereby agrees represents a speculative
investment.  Such Subscriber has the authority and is duly and legally qualified
to purchase and own the Securities.  Such Subscriber is able to bear the risk of
such investment for an indefinite period and to afford a complete loss
thereof.  The information set forth on Schedule 1 hereto regarding such
Subscriber is accurate.

 
 

--------------------------------------------------------------------------------

 

(f)           Purchase of Preferred Stock and Warrants.  On the Closing Date,
such Subscriber will purchase the Preferred Stock and Warrants as principal for
its own account for investment only and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof.


(g)           Restricted Securities.   Such Subscriber understands that the
Securities have not been registered under the 1933 Act and such Subscriber shall
not sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any
of the Securities unless pursuant to an effective registration statement under
the 1933 Act, or unless an exemption from registration is
available.  Notwithstanding anything to the contrary contained in this
Agreement, such Subscriber may transfer (without restriction and without the
need for an opinion of counsel) the Securities to its Affiliates (as defined
below), provided that each such Affiliate is an “accredited investor,” as such
term is defined under Regulation D, and such Affiliate agrees in writing to be
bound by the terms and conditions of this Agreement. For the purposes of this
Agreement, an “Affiliate” of any person or entity means any other person or
entity directly or indirectly controlling, controlled by or under direct or
indirect common control with such person or entity.  Without limiting the
foregoing, each Subsidiary (as defined herein) is an Affiliate of the
Company.  For purposes of this definition, “control” means the power to direct
the management and policies of such person, directly or indirectly, whether
through the ownership of voting securities, by contract or otherwise.   In any
event, and subject to compliance with applicable securities laws, Subscriber may
enter into lawful hedging transactions in the course of hedging the position
they assume and the Subscriber may also enter into lawful short positions or
other derivative transactions relating to the Securities, or interests in the
Securities, and deliver the Securities, or interests in the Securities, to close
out their short or other positions or otherwise settle other transactions, or
loan or pledge the Securities, or interests in the Securities, to third parties
who in turn may dispose of these Securities.


(h)           Conversion Shares and Warrant Shares Legend.  The Conversion
Shares and Warrant Shares shall bear the following or similar legend:


“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(i)           Preferred Stock and Warrants Legend.  The Preferred Stock and
Warrants shall bear the following legend:

 
 

--------------------------------------------------------------------------------

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE
-OR-  EXERCISABLE] HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE
HOLDER AND REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”


(j)           Communication of Offer.  The offer to sell the Securities was
directly communicated to such Subscriber by the Company.  At no time was such
Subscriber presented with or solicited by any leaflet, newspaper or magazine
article, radio or television advertisement, or any other form of general
advertising or solicited or invited to attend a promotional meeting otherwise
than in connection and concurrently with such communicated offer.


(k)          No Governmental Review.  Such Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


(l)           Independent Decision.  The decision of such Subscriber to purchase
Securities has been made by such Subscriber independently of any other
Subscriber and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company which may have been made or given by any other
Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other Person) relating to or arising from any such
information, materials, statements or opinions.


(m)         Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company in writing prior to
the Closing Date, shall be true and correct as of the Closing Date.


(n)          Survival.  The foregoing representations and warranties shall
survive the Closing Date.


5.           Company Representations and Warranties.  Except as set forth in the
Schedules hereto, the Company represents and warrants to and agrees with each
Subscriber that (subject to the qualification that all representations and
warranties in this Section 5 as they relate solely to the Company prior to
consummation of the Merger are qualified to the extent of the Company’s
knowledge):

 
 

--------------------------------------------------------------------------------

 

(a)           Due Incorporation.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own its properties and to
carry on its business as presently conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a Material Adverse Effect (as defined
herein).  For purposes of this Agreement, a “Material Adverse Effect” shall mean
a material adverse effect on the financial condition, results of operations,
prospects, properties or business of the Company and its Subsidiaries taken as a
whole.  For purposes of this Agreement, “Subsidiary” means, with respect to any
entity at any date, any direct or indirect corporation, limited or general
partnership, limited liability company, trust, estate, association, joint
venture or other business entity of which (A) more than 30% of (i) the
outstanding capital stock having (in the absence of contingencies) ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by such
entity, or (B) is under the actual control of the Company.  As of the Closing
Date, all of the Company’s Subsidiaries and the Company’s other ownership
interests therein are set forth on Schedule 5(a).  The Company represents that
it owns all of the equity of the Subsidiaries and rights to receive equity of
the Subsidiaries set forth on Schedule 5(a), free and clear of all liens,
encumbrances and claims, except as set forth on Schedule 5(a).  No person or
entity other than the Company has the right to receive any equity interest in
the Subsidiaries.  The Company further represents that neither the Company nor
the Subsidiaries have been known by any other names for the five (5) years
preceding the date of this Agreement.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock and equity interests in the Company have been duly authorized and validly
issued and are fully paid and non-assessable.


(c)           Authority; Enforceability.  This Agreement, the Preferred Stock,
Warrants, the Escrow Agreement, and any other agreements delivered or required
to be delivered together with or pursuant to this Agreement or in connection
herewith (collectively, the “Transaction Documents”) have been duly authorized,
executed and delivered by the Company and/or the Subsidiaries, as the case may
be, and are valid and binding agreements of the Company and/or the Subsidiaries,
as the case may be, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity.  The Company and/or the
Subsidiaries, as the case may be, have full corporate power and authority
necessary to enter into and deliver the Transaction Documents and to perform
their obligations thereunder.


(d)           Capitalization and Additional Issuances.   The authorized and
outstanding capital stock of the Company and the Subsidiaries on a fully diluted
basis and all outstanding rights to acquire or receive, directly or indirectly,
any equity of the Company and/or the Subsidiaries as of the date of this
Agreement and the Closing Date (not including the Securities) are set forth on
Schedule 5(d).  Except as set forth on Schedule 5(d), there are no options,
warrants or rights to subscribe to securities, rights, understandings or
obligations convertible into or exchangeable for or granting any right to
subscribe for any shares of capital stock or other equity interest of the
Company or any of the Subsidiaries.  The only officer, director, employee and
consultant stock option or stock incentive plan or similar plan currently in
effect or contemplated by the Company is described on Schedule 5(d).  There are
no outstanding agreements or preemptive or similar rights affecting the
Company’s Common Stock or equity.


(e)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, the Subsidiaries or any of their Affiliates, any Principal Market (as
defined in Section 9(b)) or the Company’s stockholders is required for the
execution by the Company of the Transaction Documents and compliance and
performance by the Company and the Subsidiaries of their respective obligations
under the Transaction Documents, including, without limitation, the issuance and
sale of the Securities.  The Transaction Documents and the Company’s performance
of its obligations thereunder has been unanimously approved by the Company’s
board of directors in accordance with the Company’s articles of incorporation
and applicable law.  Any such qualifications and filings will, in the case of
qualifications, be effective upon Closing, and will, in the case of filings, be
made within the time prescribed by law.

 
 

--------------------------------------------------------------------------------

 

(f)           No Violation or Conflict.  Conditioned upon the representations
and warranties of Subscriber in Section 4 hereof being materially true and
correct, neither the issuance nor the sale of the Securities nor the performance
of the Company’s obligations under this Agreement and the other Transaction
Documents by the Company, will:


(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
of incorporation or bylaws of the Company, (B) to the Company’s knowledge, any
decree, judgment, order, law, treaty, rule, regulation or determination
applicable to the Company of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or over the properties or assets
of the Company or any of its Affiliates, (C) the terms of any bond, debenture,
note or any other evidence of indebtedness, or any agreement, stock option or
other similar plan, indenture, lease, mortgage, deed of trust or other
instrument to which the Company or any of its Affiliates is a party, by which
the Company or any of its Affiliates is bound, or to which any of the properties
of the Company or any of its Affiliates is subject or (D) the terms of any
“lock-up” or similar provision of any underwriting or similar agreement to which
the Company, or any of its Affiliates is a party, except the violation,
conflict, breach or default of which would not have a Material Adverse Effect;
or


(ii)           result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company or any of
its Affiliates, except in favor of each Subscriber as described herein; or


(iii)           except as set forth in Schedule 5(f) hereto, result in the
activation of any rights of first refusal, participation rights, preemptive
rights, anti-dilution rights or a reset or repricing of any debt, equity or
security instrument of any creditor or equity holder of the Company, or the
holder of the right to receive any debt, equity or security instrument of the
Company, nor result in the acceleration of the due date of any obligation of the
Company; or


(iv)           except as set forth in Schedule 5(f) hereto, result in the
triggering of any piggy-back or other registration rights of any person or
entity holding securities of the Company or having the right to receive
securities of the Company.


(g)          The Securities.  The Securities upon issuance:


(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state securities laws;


(ii)           have been, or will be, duly and validly authorized and on the
dates of issuance of the Preferred Stock and Warrants, the Conversion Shares
upon conversion of the Preferred Stock, and the Warrant Shares upon exercise of
the Warrants, such Preferred Stock, Warrants, Conversion Shares and Warrant
Shares will be duly and validly issued, fully paid and non-assessable;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company or
rights to acquire securities or debt of the Company;

 
 

--------------------------------------------------------------------------------

 

(iv)           will not subject the holders thereof to personal liability by
reason of being such holders; and


(v)           conditioned upon the representations and warranties of the
Subscribers as set forth in Section 4 hereof being materially true and correct,
will not result in a violation of Section 5 under the 1933 Act.


(h)          Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  Except as disclosed in the Reports, there is no pending
or, to the best knowledge of the Company, basis for or threatened action, suit,
proceeding or investigation before any court, governmental agency or body, or
arbitrator having jurisdiction over the Company, or any of its Affiliates which
litigation if adversely determined would have a Material Adverse Effect.


(i)           No Market Manipulation.  The Company and its Affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the Common Stock to facilitate the sale or resale
of the Securities or affect the price at which the Securities may be issued or
resold.


(j)           Information Concerning Company.  As of the date of this Agreement
and the Closing Date, the Reports and Other Written Information contain and will
contain all material information relating to the Company and its operations and
financial condition as of their respective dates which information is required
to be disclosed therein.  Since December 31, 2010, and except as disclosed in
the Reports or modified in the Reports and Other Written Information or in the
Schedules hereto, there has been no Material Adverse Effect relating to the
Company’s business, financial condition or affairs. The Reports and Other
Written Information including the financial statements included therein do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, taken
as a whole, not misleading in light of the circumstances and when made.


(k)           Solvency.  Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder and the
consummation of the Merger, (i) the Company’s fair saleable value of its assets
exceeds the amount that will be required to be paid on or in respect of the
Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted, including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect of its debt).

 
 

--------------------------------------------------------------------------------

 

(l)           Defaults.  The Company is not in violation of its articles of
incorporation or bylaws.   The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters which
default would have a Material Adverse Effect, or (iii) not in violation of any
statute, rule or regulation of any governmental authority which violation would
have a Material Adverse Effect.


(m)         No Integrated Offering.   Neither the Company, nor any of its
Affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security of the Company nor solicited
any offers to buy any security of the Company under circumstances that would
cause the offer of the Securities pursuant to this Agreement to be integrated
with prior offerings by the Company for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of the Bulletin Board.  No prior offering will impair
the exemptions relied upon in this Offering or the Company’s ability to timely
comply with its obligations hereunder.  Neither the Company nor any of its
Affiliates will take any action or suffer any inaction or conduct any offering
other than the transactions contemplated hereby that may be integrated with the
offer or issuance of the Securities or that would impair the exemptions relied
upon in this Offering or the Company’s ability to timely comply with its
obligations hereunder.


(n)          No General Solicitation.  Neither the Company, nor any of its
Affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.


(o)          No Undisclosed Liabilities.  The Company has no liabilities or
obligations which are material, individually or in the aggregate, other than
those incurred in the ordinary course of the Company’s business since December
31, 2010, and which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as disclosed in the Reports
or in Schedule 5(o).


(p)          No Undisclosed Events or Circumstances.  Since December 31, 2010,
except as disclosed in the Reports, no event or circumstance has occurred or
exists with respect to the Company or its businesses, properties, operations or
financial condition, that, under applicable law, rule or regulation, requires
public disclosure or announcement prior to the date hereof by the Company but
which has not been so publicly announced or disclosed in the Reports.


(q)          Dilution.   The Company’s executive officers and directors
understand the nature of the Securities being sold hereby and recognize that the
issuance of the Securities will have a potential dilutive effect on the equity
holdings of other holders of the Company’s equity or rights to receive equity of
the Company.  The board of directors of the Company has concluded, in its good
faith business judgment, that the issuance of the Securities is in the best
interests of the Company.  The Company specifically acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Preferred Stock
and the Warrant Shares upon exercise of the Warrants is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other stockholders of the Company or parties entitled to
receive equity of the Company.


(r)          No Disagreements with Accountants and Lawyers.  There are no
material disagreements of any kind presently existing, or reasonably anticipated
by the Company to arise, between the Company and the accountants and lawyers
previously and presently employed by the Company, including, but not limited to,
disputes or conflicts over payment owed to such accountants and lawyers, nor
have there been any such disagreements during the two years prior to the Closing
Date.

 
 

--------------------------------------------------------------------------------

 

(s)           Investment Company.   Neither the Company nor any Affiliate of the
Company is an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.


(t)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.


(u)           Reporting Company/Shell Company.  The Company is a publicly-held
company subject to reporting obligations pursuant to Section 13 of the 1934 Act
and has a class of Common Stock registered pursuant to Section 12(g) of the 1934
Act.  Pursuant to the provisions of the 1934 Act, the Company has timely filed
all reports and other materials required to be filed thereunder with the
Commission during the preceding twelve months.  As of the Closing Date, the
Company is not a “shell company” but is a “former shell company” as those terms
are employed in Rule 144 under the 1933 Act.


(v)           Listing.  The Company’s Common Stock is quoted on the OTC Bulletin
Board (“Bulletin Board”) under the symbol “BNHI”.  The Company has not received
any pending oral or written notice that its Common Stock is not eligible nor
will become ineligible for quotation on the Bulletin Board nor that its Common
Stock does not meet all requirements for the continuation of such quotation.


(w)           DTC Status.   The Company’s transfer agent is a participant in,
and the Common Stock is or shall be eligible for transfer pursuant to, the
Depository Trust Company Automated Securities Transfer Program. The name,
address, telephone number, fax number, contact person and email address of the
Company transfer agent is set forth on Schedule 5(w) hereto.


(x)           Company Predecessor and Subsidiaries.  The Company makes each of
the representations contained in Sections 5(a), (b), (c), (d), (e), (f), (h),
(j), (k), (l), (o), (p), (r), (s) and (t) of this Agreement, as same relate or
could be applicable to each Subsidiary.  All representations made by or relating
to the Company of a historical or prospective nature and all undertakings
described in Section 9 shall relate, apply and refer to the Company and the
Subsidiaries and their predecessors and successors.


(y)           Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided that if such representation or
warranty is made as of a different date, such representation or warranty shall
be true as of such date.


(z)           Survival.  The foregoing representations and warranties shall
survive the Closing Date.


6.           Regulation D Offering.  The offer and issuance of the Securities to
the Subscribers is being made pursuant to an exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder.  The Company will
provide, at the Company’s expense, to the Subscribers such legal opinions, if
any, as are necessary in each Subscriber’s opinion for the issuance and resale
of the Conversion Shares and Warrant Shares pursuant to an exemption from
registration such as Rule 144 under the 1933 Act.

 
 

--------------------------------------------------------------------------------

 

7.           Broker’s Commission/Finder’s Fee. The Company on the one hand, and
each Subscriber (for such Subscriber only) on the other hand, agrees to
indemnify the other against and hold the other harmless from any and all
liabilities to any persons claiming brokerage commissions or similar fees on
account of services purported to have been rendered on behalf of the
indemnifying party in connection with this Agreement or the transactions
contemplated hereby and arising out of such party’s actions.  The Company
represents that to the best of its knowledge, except as set forth on Schedule 7,
there are no parties entitled to receive fees, commissions, finder’s fees, due
diligence fees or similar payments in connection with the Offering. Anything in
this Agreement to the contrary notwithstanding, each Subscriber is providing
indemnification only for such Subscriber’s own actions and not for any action of
any other Subscriber.  The liability of the Company and each Subscriber’s
liability hereunder is several and not joint.


8.           Fees and Expenses.   Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents.


9.           Covenants of the Company.  The Company covenants and agrees with
the Subscribers as follows:


(a)           Stop Orders.  Subject to the prior notice requirement described in
Section 9(n) hereof, the Company will advise the Subscribers, within twenty-four
(24) hours after it receives notice of issuance by the Commission, any state
securities commission or any other regulatory authority of any stop order or of
any order preventing or suspending any offering of any securities of the
Company, or of the suspension of the qualification of the Common Stock of the
Company for offering or sale in any jurisdiction, or the initiation of any
proceeding for any such purpose.  The Company will not issue any stop transfer
order or other order impeding the sale, resale or delivery of any of the
Securities, except as may be required by any applicable federal or state
securities laws, provided at least five (5) business days prior notice of such
instruction, to the extent practicable, is given to the Subscribers so long as
the Subscribers hold at least 100,000 shares of Preferred Stock.


(b)           Listing/Quotation.  The Company shall promptly secure the
quotation or listing of the Conversion Shares and Warrant Shares upon each
national securities exchange, or automated quotation system upon which the
Company’s Common Stock is quoted or listed and upon which such Conversion Shares
and Warrant Shares are or become eligible for quotation or listing (subject to
official notice of issuance) and shall maintain same so long as any Preferred
Stock and Warrants are outstanding.  The Company will maintain the quotation or
listing of its Common Stock on the NYSE Amex Equities, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, or New York
Stock Exchange (whichever of the foregoing is at the time the principal trading
exchange or market for the Common Stock) (the “Principal Market”), and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market, as applicable.
Subject to the limitation set forth in Section 9(n) hereof, the Company will
provide the Subscribers with copies of all notices it receives notifying the
Company of the threatened and actual delisting of the Common Stock from any
Principal Market.  As of the date of this Agreement and the Closing Date, the
Bulletin Board is the Principal Market.


(c)           Market Regulations.  If required, the Company shall notify the
Commission, the Principal Market and applicable state authorities, in accordance
with their requirements, of the transactions contemplated by this Agreement, and
shall take all other necessary action and proceedings as may be required and
permitted by applicable law, rule and regulation, for the legal and valid
issuance of the Securities to the Subscribers and promptly provide copies
thereof to the Subscribers.

 
 

--------------------------------------------------------------------------------

 

(d)           Filing Requirements.  From the date of this Agreement and until
the earlier to occur of (i) all the Conversion Shares and Warrant Shares have
been resold or transferred by the Subscribers,  (ii) none of the Preferred Stock
and Warrants are  outstanding and (iii) the five year anniversary of the date
hereof (the date of such first occurrence being the “End Date”), the Company
will (A) comply in all respects with its reporting and filing obligations under
the 1934 Act, (B) voluntarily comply with all reporting requirements that are
applicable to an issuer with a class of shares registered pursuant to Section
12(g) of the 1934 Act even if the Company is not subject to such reporting
requirements sufficient to permit the Subscribers to be able to resell the
Conversion Shares and Warrant Shares pursuant to Rule 144(b)(i) and (C) comply
with all requirements related to any registration statement filed pursuant to
this Agreement.  The Company will use its commercially reasonable best efforts
not to take any action or file any document (whether or not permitted by the
1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend such
registration or to terminate or suspend its reporting and filing obligations
under said acts until the End Date.  Until the End Date, the Company will
continue the listing or quotation of the Common Stock on a Principal Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Principal Market.  The Company
agrees to timely file a Form D with respect to the Securities if required under
Regulation D and to provide a copy thereof to each Subscriber promptly after
such filing.


(e)           Use of Proceeds.   The proceeds of the Offering will be
substantially employed by the Company for the purposes set forth on Schedule
9(e) hereto.  Except as described on Schedule 9(e), the Purchase Price may not
and will not be used for accrued and unpaid officer and director salaries, nor
payment of financing related debt nor redemption of outstanding notes or equity
instruments of the Company nor non-trade payables outstanding on the Closing
Date.


(f)           Reservation.   Prior to the Closing, the Company undertakes to
reserve on behalf of the Subscribers from its authorized but unissued Common
Stock, a number of shares of Common Stock equal to 125% of the amount of Common
Stock necessary to allow the Subscribers to be able to convert all of the
Preferred Stock and dividends and 100% of the amount of Warrant Shares issuable
upon exercise of the Warrants (“Required Reservation”).  Failure to have
sufficient shares reserved pursuant to this Section 9(f) at any time prior to
the End Date shall be a material default of the Company’s obligations under this
Agreement and an Event of Default as employed in the Certificate of
Designation.  Without waiving the foregoing requirement, if at any time the
Preferred Stock and Warrants are outstanding the Company has reserved on behalf
of the Subscribers less than the Required Reservation, the Company will promptly
take all action necessary to increase its authorized capital to be able to fully
satisfy its reservation requirements hereunder, including the filing of a
preliminary proxy with the Commission not later than fifteen (15) days after the
first day the Company has reserved less than the Required Reservation.  The
Company agrees to provide notice to the Subscribers not later than five days
after the date the Company has less than the Required Reservation reserved on
behalf of the Subscribers.


(g)           DTC Program.  At all times that Preferred Stock or Warrants are
outstanding, the Company will employ as the transfer agent for the Common Stock,
Conversion Shares and Warrant Shares a participant in the Depository Trust
Company Automated Securities Transfer Program and the Company shall use
commercially reasonable efforts to cause such Common Stock, Conversion Shares
and Warrant Shares to be eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.


(h)           Taxes.  From the date of this Agreement and until the End Date,
the Company will promptly pay and discharge, or cause to be paid and discharged,
when due and payable, all lawful taxes, assessments and governmental charges or
levies imposed upon the income, profits, property or business of the Company;
provided, however, that any such tax, assessment, charge or levy need not be
paid if the validity thereof shall currently be contested in good faith by
appropriate proceedings and if the Company shall have set aside on its books
adequate reserves with respect thereto, and provided, further, that the Company
will pay all such taxes, assessments, charges or levies forthwith upon the
commencement of proceedings to foreclose any lien which may have attached as
security therefore.

 
 

--------------------------------------------------------------------------------

 

(i)            Insurance.  As reasonably necessary as determined by the Company,
from the date of this Agreement and until the End Date, the Company will keep
its assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in the Company’s line of business and
location, in amounts and to the extent and in the manner customary for companies
in similar businesses similarly situated and located and to the extent available
on commercially reasonable terms.


(j)            Books and Records.  From the date of this Agreement and until the
End Date, the Company will keep true records and books of account in which full,
true and correct entries in all material respects will be made of all dealings
or transactions in relation to its business and affairs in accordance with
United States generally accepted accounting principles (“GAAP”) applied on a
consistent basis.


(k)           Governmental Authorities.   From the date of this Agreement and
until the End Date, the Company shall duly observe and conform in all material
respects to all valid requirements of governmental authorities relating to the
conduct of its business or to its properties or assets.


(l)            Intellectual Property.  From the date of this Agreement and until
the End Date, the Company shall maintain in full force and effect its corporate
existence, rights and franchises and all licenses and other rights to use
intellectual property owned or possessed by it and reasonably deemed to be
necessary to the conduct of its business, unless it is sold for value.  Schedule
9(l) hereto identifies all of the intellectual property owned by the Company and
the Subsidiaries, which schedule includes, but is not limited to, patents,
patents pending, patent applications, trademarks, tradenames, service marks and
copyrights.


(m)           Properties.  From the date of this Agreement and until the End
Date, the Company will keep its properties in good repair, working order and
condition, reasonable wear and tear excepted, and from time to time make all
necessary and proper repairs, renewals, replacements, additions and improvements
thereto as the Company shall reasonably determine; and the Company will at all
times comply with each provision of all leases and claims to which it is a party
or under which it occupies or has rights to property if the breach of such
provision could reasonably be expected to have a Material Adverse Effect.  The
Company will not abandon any of its assets, except for those assets which have
negligible or marginal value are obsolete or for which it is prudent to do so
under the circumstances as reasonably determined by the Company.


(n)           Confidentiality/Public Announcement.   From the date of this
Agreement  until the End Date, the Company agrees that except in connection with
a Form 8-K, Form 10-Q, Form 10-K and the registration statement or statements
regarding the Subscribers’ Securities or in correspondence with the Commission
regarding same, it will not disclose publicly or privately the identity of a
Subscriber unless expressly agreed to in writing by such Subscriber or only to
the extent required by law and then only upon not less than two (2) business
days prior notice to such Subscriber.  The Company will specifically disclose in
the Super 8-K the amount of Common Stock to be outstanding immediately after the
Closing.  Upon  delivery by the Company to the Subscribers after the Closing
Date of any notice or information, in writing, electronically or otherwise, and
while any Securities are held by the Subscribers, unless the  Company has in
good faith determined that the matters relating to such notice do not constitute
material, nonpublic information relating to the Company or the Subsidiaries, the
Company  shall, within four (4) days after any such delivery, publicly disclose
such  material,  nonpublic  information on a Report on Form 8-K.  In the event
that the Company believes that a notice or communication to the Subscribers
contains material, nonpublic information relating to the Company or the
Subsidiaries, except as required to be delivered in connection with this
Agreement, the Company shall so indicate to the Subscribers prior to delivery of
such notice or information.  A Subscriber will be granted one (1) business day
to notify the Company that such Subscriber elects not to receive such
information.   In the case that a Subscriber elects not to receive such
information, the Company will not deliver such information to such
Subscriber.  In the absence of any such Company indication, the Subscribers
shall be allowed to presume that all matters relating to such notice and
information do not constitute material, nonpublic information relating to the
Company or the Subsidiaries.

 
 

--------------------------------------------------------------------------------

 

(o)           Non-Public Information.  The Company covenants and agrees that
except for the Reports, Other Written Information and schedules and exhibits to
this Agreement and the Transaction Documents, which information the Company
undertakes to publicly disclose on the Form 8-K described in Section 9(n) above,
neither it nor any other person acting on its behalf will at any time provide
any Subscriber or its agents or counsel with any information that the Company
believes constitutes material non-public information, unless prior thereto such
Subscriber, its agent or counsel shall have agreed in writing to accept such
information as described in Section 9(n) above.  The Company understands and
confirms that the Subscribers shall be relying on the foregoing representations
in effecting transactions in securities of the Company.  The Company agrees that
any information known to Subscriber required to be make public by the Company
but not made public by the Company, not already made public by the Company may
be made public and disclosed by the Subscriber.


(p)           Negative Covenants.   Until 90 days following such date that all
of the Registrable Securities (as defined below) are either included for resale
in an effective registration statement or are eligible for resale without
restriction pursuant to Rule 144(b)(1)(i) of the Securities Act, or a
combination thereof (the “Covenant Period”), without the consent of the
Subscribers, the Company will not and will not permit any of its Subsidiaries to
directly or indirectly:


(i)           amend its certificate of incorporation, bylaws or its charter
documents so as to materially and adversely affect any rights of the
Subscribers; or


(ii)           engage in any transactions with any officer, director, employee
or any Affiliate of the Company, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than (i) for payment of salary or fees for
services rendered, pursuant to and on the terms of a written contract in effect
at least one (1) business day prior to the Closing Date, a copy of which has
been provided to the Subscriber at least one (1) business day prior to the
Closing Date, (ii) reimbursement for authorized expenses incurred on behalf of
the Company or its Affiliates, (iii) for other employee benefits, including
stock option agreements under any stock option plan of the Company disclosed in
the Reports or (iv) other transactions disclosed in the Reports.
 
(q)           Offering Restrictions.   Subject to the consent of the Subscribers
during the Covenant Period, the Company will not enter into or exercise any
Equity Line of Credit (as defined herein) or similar agreement, nor issue nor
agree to issue any floating or Variable Priced Equity Linked Instruments (as
defined herein) nor any of the foregoing or equity with price reset rights
(collectively, the “Variable Rate Restrictions”).   For purposes hereof, “Equity
Line of Credit” shall include any transaction involving a written agreement
between the Company and an investor or underwriter whereby the Company has the
right to “put” its securities to the investor or underwriter over an agreed
period of time and at a price formula, and “Variable Priced Equity Linked
Instruments” shall include: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
and (B) any amortizing convertible security which amortizes prior to its
maturity date, where the Company is required or has the option to (or any
investor in such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock which are valued at a price that
is based upon and/or varies with the trading prices of or quotations for Common
Stock at any time after the initial issuance of such debt or equity security
(whether or not such payments in stock are subject to certain equity
conditions).

 
 

--------------------------------------------------------------------------------

 

(r)           Notices.   For so long as the Subscribers hold any Preferred Stock
or Warrants, the Company will maintain a United States address and United States
fax number for notice purposes under the Transaction Documents.


(s)           Notice of Event of Default.  The Company agrees to notify
Subscriber of the occurrence of an Event of Default (as defined and employed in
the Transaction Documents) not later than five (5) business days after any of
the Company’s officers or directors becomes aware of such Event of Default.


(t)           Further Registration Statements.   Except for a registration
statement filed on behalf of the Subscribers, the Company will not, without the
consent of the Subscribers, file with the Commission or with state regulatory
authorities any registration statement, including a registration statement on
Form S-8, or amend any already filed registration statement to increase the
amount of Common Stock registered therein, or reduce the price of which
securities of the Company are registered therein, until the expiration of the
Covenant Period.  The Covenant Period under the Section 9(t) will be tolled
during the pendency of an Event of Default, as defined in the Certificate of
Designation.


10.          Covenants of the Company Regarding Indemnification.


(a)           The Company agrees to indemnify, hold harmless, reimburse and
defend the Subscribers, the Subscribers’ officers, directors, agents, counsel,
Affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Subscribers or any such person which results, arises out of or is based upon (i)
any material misrepresentation by the Company or breach of any representation or
warranty by the Company in this Agreement or in any Exhibits or Schedules
attached hereto in any Transaction Document, or other agreement delivered
pursuant hereto or in connection herewith, now or after the date hereof; or (ii)
after any applicable notice and/or cure periods, any breach or default in
performance by the Company of any covenant or undertaking to be performed by the
Company hereunder, or any other agreement entered into by the Company and
Subscribers relating hereto.


(b)           In no event shall the liability of the Subscribers or permitted
successor hereunder or under any Transaction Document or other agreement
delivered in connection herewith be greater in amount than the dollar amount of
the net proceeds actually received by such Subscriber or successor upon the sale
of Registrable Securities (as defined herein).


11.1.       Registration Rights.  The Company hereby grants the following
registration rights to holders of the Securities.

 
 

--------------------------------------------------------------------------------

 

(i)           On one occasion, commencing ninety one (91) days after the Closing
Date, but not later than two years after the Closing Date, upon a written
request therefor from any Subscriber or Subscribers of more than 50% of the
Conversion Shares issued and issuable upon conversion of the outstanding
Preferred Stock and outstanding Warrant Shares, the Company shall prepare and
not later than sixty (60) days after such request (“Filing Date”) file, subject
to Section 11.1(iv) hereof, with the Commission a registration statement under
the 1933 Act registering the Registrable Securities (as defined below) which are
the subject of such request, subject to applicable Commission rules and
regulations, for unrestricted public resale by the holder thereof.  For purposes
of Sections 11.1(i) and 11.1(ii) hereof, the definition of Registrable
Securities shall not include Securities (A) which are registered for resale in
an effective registration statement, (B) which are included for registration in
a pending registration statement, (C) which have been issued without further
transfer restrictions after a sale or transfer pursuant to Rule 144 under the
1933 Act or (D) which may be resold under Rule 144 without volume limitations
but not giving effect to the cashless exercise feature of the Warrants.  Upon
the receipt of such written request, the Company shall promptly give written
notice to all other Subscribers (as of the date of delivery of such written
notice) of the Registrable Securities that such registration statement is to be
filed and shall include in such registration statement Registrable Securities
for which it has received written requests within ten (10) days after the
Company gives such written notice.  Such other requesting Subscribers shall be
deemed to have exercised their demand registration right under this Section
11.1(i).  “Registrable Securities” shall mean 120% of the Conversion Shares and
100% of the Warrant Shares issuable upon complete conversion of the Preferred
Stock and Warrants issued in the Offering.


(ii)           If the Company at any time proposes to register any of its
securities under the 1933 Act for sale to the public, whether for its own
account or for the account of other security holders or both, except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public,
provided the Registrable Securities are not otherwise registered for resale by
the Subscribers pursuant to an effective registration statement, each such time
it will give at least ten (10) days’ prior written notice to the Subscribers (as
of the date of delivery of such written notice) of its intention so to do. Upon
the written request of any Subscriber that is received by the Company within ten
(10) days after the giving of any such notice by the Company to register any of
the Registrable Securities held by such Subscriber not previously registered,
the Company will cause such Registrable Securities as to which registration
shall have been so requested to be included with the securities to be covered by
the registration statement proposed to be filed by the Company, all to the
extent required to permit the sale or other disposition of the Registrable
Securities so registered by such Subscriber (each, a “Seller” and together, the
“Sellers”). In the event that any registration pursuant to this Section 11.1(ii)
shall be, in whole or in part, an underwritten public offering of common stock
of the Company, the number of shares of Registrable Securities to be included in
such an underwriting may be reduced on a pro rata basis among the Subscribers so
requesting registration by the managing underwriter if and to the extent that
the Company and the underwriter shall reasonably be of the opinion that such
inclusion would adversely affect the marketing of the securities to be sold by
the Company therein; provided, however, that the Company shall notify the Seller
in writing of any such reduction. Unless the Subscriber notifies the Company in
writing that it elects to deem the registration statement filed or to be filed
pursuant to this Section 11.1(ii) as a registration statement filed or to be
filed pursuant to Section 11.1(ii), the Company may withdraw or delay or suffer
a delay of any registration statement referred to in this Section 11.1(ii)
without thereby incurring any liability to the Sellers.


(iii)           If, at the time any written request for registration is received
by the Company pursuant to Section 11.1(i) hereof, the Company has determined to
proceed with the actual preparation and filing of a registration statement under
the 1933 Act in connection with the proposed offer and sale for cash of any of
its securities for the Company’s own account and the Company actually does file
such other registration statement, such written request shall be deemed to have
been given pursuant to Section 11.1(ii) rather than Section 11.1(i), and the
rights of the holders of Registrable Securities covered by such written request
shall be governed by Section 11.1(ii).


11.2.       Registration Procedures. If and whenever the Company is required by
the provisions of Section 11.1 to effect the registration of any Registrable
Securities under the 1933 Act, the Company will, as expeditiously as possible:

 
 

--------------------------------------------------------------------------------

 

(a)           subject to the timelines provided in this Agreement, (i) prepare
and file with the Commission a registration statement required by Section 11.1
with respect to such Registrable Securities and use its commercially reasonable
efforts to cause such registration statement to become and remain effective for
the period of the distribution contemplated thereby (determined as herein
provided), (ii) promptly provide to the holders of the Registrable Securities
copies of all filings and Commission letters of comment and notify the Sellers
(by telecopier and by e-mail addresses provided by the Subscribers) on or before
the second (2nd) business days thereafter that the Company receives notice that
(A) the Commission has no comments or no further comments on the registration
statement, and (B) the registration statement has been declared effective
(failure to timely provide notice as required by this Section 11.2(a) shall be a
material breach of the Company’s obligation and an Event of Default as defined
in the Preferred Stock and a Non-Registration Event as defined in Section 11.4
of this Agreement);


(b)           prepare and file with the Commission such amendments and
supplements to such registration statement and the prospectus used in connection
therewith as may be necessary to keep such registration statement effective
until such registration statement has been effective for a period of one (1)
year, and comply with the provisions of the 1933 Act with respect to the
disposition of all of the Registrable Securities covered by such registration
statement in accordance with the Sellers’ intended method of disposition set
forth in such registration statement for such period;


(c)           furnish to the Sellers, at the Company’s expense, such number of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) as such persons reasonably may request
in order to facilitate the public sale or their disposition of the securities
covered by such registration statement, or make them electronically available;


(d)           use its commercially reasonable efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of New York and such jurisdictions as the Sellers
shall reasonably request in writing, provided, however, that the Company shall
not for any such purpose be required to qualify generally to transact business
as a foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction;


(e)           as applicable, list or make available for quotation the
Registrable Securities covered by such registration statement with any
securities exchange or quotation system on which the Common Stock of the Company
is then listed or quoted;


(f)           notify the Sellers within two (2) business days of the happening
of any event of which the Company has knowledge as a result of which the
prospectus contained in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, or which becomes subject
to a Commission, state or other governmental order suspending the effectiveness
of the registration statement covering any of the Registrable Securities; and


(g)           provide to the Sellers copies of the registration statement and
amendments thereto at least two (2) days prior to the filing thereof with the
Commission.  A Seller’s failure to comment on any registration statement or
other document provided to a Subscriber or its counsel shall be construed to
constitute approval thereof nor the accuracy thereof.


11.3.       Provision of Documents.  In connection with each registration
described in this Section 11, each Seller will furnish to the Company in writing
such information and representation letters with respect to itself and the
proposed distribution by it as reasonably shall be necessary in order to assure
compliance with federal and applicable state securities laws.

 
 

--------------------------------------------------------------------------------

 

11.4.        Non-Registration Events.  The Company agrees that the Sellers will
suffer damages if any registration statement required under Section 11.1(i) or
11.1(ii) is not filed within sixty (60) days after written request and declared
effective by the Commission within one hundred eighty (180) days after such
request, and maintained in the manner and within the time periods contemplated
by Section 11 hereof, and it would not be feasible to ascertain the extent of
such damages with precision.  Accordingly, if (A) if the registration statement
described in Section 11.1(i) or 11.1(ii) is not filed within sixty (60) days
after such written request, or is not declared effective within one hundred
eighty (180) days after such written request, or (B) any registration statement
described in Sections 11.1(i) or 11.1(ii) is filed and declared effective but
shall thereafter cease to be effective without being succeeded within thirty
(30) business days by an effective replacement or amended registration statement
or for a period of time which shall exceed sixty (60) days in the aggregate per
year (defined as every rolling period of 365 consecutive days commencing on the
actual effective date of such registration statement) (each such event referred
to in clauses A and B of this Section 11.4 is referred to herein as a
“Non-Registration Event”), then the Company shall pay to the holder of
Registrable Securities, as “Liquidated Damages”, an amount equal to one percent
(1%) for each thirty (30) days (or such lesser pro-rata amount for any period of
less than thirty (30) days) of the (i) purchase price of the outstanding
Preferred Stock and (ii) purchase price of the Conversion Shares and Warrant
Shares issued upon conversion of Preferred Stock and exercise of Warrants held
by Subscribers which are subject to such Non-Registration Event; provided,
however that the Company shall not be required to pay any Liquidated Damages to
any Subscriber pursuant to this Section 11.4 in excess of  four percent (4%) of
a Subscriber’s aggregate Purchase Price hereunder.  The Company must pay the
Liquidated Damages in cash.  The Liquidated Damages must be paid within ten (10)
business days after the end of each thirty (30) day period or shorter part
thereof for which Liquidated Damages are payable.  In the event a registration
statement but is withdrawn prior to being declared effective by the Commission,
then such Registration Statement will be deemed to have not been filed and
Liquidated Damages will be calculated accordingly. Liquidated Damages shall not
be payable pursuant to this Section 11.4 in connection with Registrable
Securities for such times as such Registrable Securities may be sold by the
holder thereof without volume limitations or other restrictions pursuant to
Section 144(b)(1)(i) of the 1933 Act.  The Company may require, from time to
time, information from a holder of the Securities that is necessary to complete
the registration statement in accordance with the requirements of the 1933.  In
the event of the failure by such holder to comply with the Company’s request
within fifteen (15) business days from the date of such request, the Company
shall be permitted to exclude such holder from a registration statement without
being subject to the payment of any amount of Liquidated Damages to such
holder.  At such time that such holder complies with the Company’s request, the
Company shall use its reasonable best efforts to include such holder in the
registration statement.


11.5.       Expenses.  All expenses incurred by the Company in complying with
Section 11, including, without limitation, all registration and filing fees,
printing expenses (if required), fees and disbursements of Company counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of FINRA, and fees of transfer agents and
registrars are herein called “Registration Expenses.” All underwriting
discounts, selling commissions and transfer applicable to the sale of
Registrable Securities are herein called “Selling Expenses.”  The Company will
pay all Registration Expenses in connection with any registration statement
described in Section 11.  Selling Expenses in connection with each such
registration statement shall be borne by the Seller and may be apportioned among
the Sellers in proportion to the number of shares included on behalf of the
Seller relative to the aggregate number of shares included under such
registration statement for all Sellers, or as all Sellers thereunder may agree.

 
 

--------------------------------------------------------------------------------

 

11.6.       Indemnification and Contribution.


(a)           In the event of a registration of any Registrable Securities under
the 1933 Act pursuant to Section 11, the Company will, to the extent permitted
by law, indemnify and hold harmless the Seller and each of the officers,
directors, agents, Affiliates, members, managers, control persons, and principal
shareholders of the Seller, each underwriter of such Registrable Securities
thereunder and each other person, if any, who controls such Seller or
underwriter within the meaning of the 1933 Act, against any losses, claims,
damages or liabilities to which such Seller or  person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement of any material fact contained in any registration statement
under which such Registrable Securities was registered under the 1933 Act
pursuant to Section 11, any preliminary prospectus or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances when made, and will, subject to the provisions of
Section 11.6(c), reimburse such Seller for any reasonable legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to the Seller to the extent that any such
damages arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) the Seller failed to send or deliver a copy of
the final prospectus delivered by the Company to the Seller with or prior to the
delivery of written confirmation of the sale by the Seller to the person
asserting the claim from which such damages arise, (ii) the final prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission, or (iii) to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by any such Seller in writing specifically for use in
such registration statement or prospectus.


(b)           In the event of a registration of any of the Registrable
Securities under the 1933 Act pursuant to Section 11, each Seller, severally but
not jointly, will, to the extent permitted by law, indemnify and hold harmless
the Company, and each person, if any, who controls the Company within the
meaning of the 1933 Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter and each person who
controls any underwriter within the meaning of the 1933 Act, against all losses,
claims, damages or liabilities, joint or several, to which the Company or such
officer, director, underwriter or controlling person may become subject under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the registration statement under which such Registrable Securities were
registered under the 1933 Act pursuant to Section 11, any preliminary prospectus
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such Seller, as such, furnished in writing to the Company by such Seller
specifically for use in such registration statement or prospectus, and provided,
further, however, that the liability of the Seller hereunder shall be limited to
the net proceeds actually received by the Seller from the sale of Registrable
Securities pursuant to such registration statement.

 
 

--------------------------------------------------------------------------------

 

           (c)           Promptly after receipt by an indemnified party
hereunder of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party hereunder, notify the indemnifying party in writing thereof, but the
omission to so notify the indemnifying party shall not relieve the indemnifying
party from any liability which it may have to such indemnified party other than
under this Section 11.6(c), and shall only relieve it from any liability which
it may have to such indemnified party under this Section 11.6(c), except and
only if and to the extent the indemnifying party is materially prejudiced by
such omission. In case any such action shall be brought against any indemnified
party and it shall notify the indemnifying party of the commencement thereof,
the indemnifying party shall be entitled to participate in and, to the extent it
shall wish, to assume and undertake the defense thereof with counsel
satisfactory to such indemnified party, and, after notice from the indemnifying
party to such indemnified party of its election to so assume and undertake the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under this Section 11.6(c) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to
indemnified party which are different from or additional to those available to
the indemnifying party or if the interests of the indemnified party reasonably
may be deemed to conflict with the interests of the indemnifying party, the
indemnified parties, as a group, shall have the right to select one separate
counsel, reasonably satisfactory to the indemnified and indemnifying party, and
to assume such legal defenses and otherwise to participate in the defense of
such action, with the reasonable expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
indemnifying party as incurred.


(d)           In order to provide for just and equitable contribution in the
event of joint liability under the 1933 Act in any case in which either (i) a
Seller, or any controlling person of a Seller, makes a claim for indemnification
pursuant to this Section 11.6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Section 11.6 provides for indemnification in such case, or (ii)
contribution under the 1933 Act may be required on the part of the Seller or
controlling person of the Seller in circumstances for which indemnification is
not provided under this Section 11.6, then, and in each such case, the Company
and the Seller will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
such proportion so that the Seller is responsible only for the portion
represented by the percentage that the public offering price of its securities
offered by the registration statement bears to the public offering price of all
securities offered by such registration statement, provided, however, that, in
any such case, (y) the Seller will not be required to contribute any amount in
excess of the public offering price of all such securities sold by it pursuant
to such registration statement; and (z) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation; and provided, further, however, that the liability
of the Seller hereunder shall be limited to the net proceeds actually received
by the Seller from the sale of Registrable Securities pursuant to such
registration statement.


11.7.      Unlegended Shares and 144 Sales.


(a)           Delivery of Unlegended Shares.  Within five (5) days (such fifth
(5th) day being the “Unlegended Shares Delivery Date”) after the day on which
the Company has received (i) a notice that Conversion Shares, Warrant Shares or
any other Common Stock held by Subscriber has been sold pursuant to a
registration statement or Rule 144 under the 1933 Act, (ii) a representation
that the prospectus delivery requirements, or the requirements of Rule 144, as
applicable and if required, have been satisfied, (iii) the original share
certificates representing the shares of Common Stock that have been sold, and
(iv) in the case of sales under Rule 144, customary representation letters of
Subscriber and, if required, Subscriber’s broker regarding compliance with the
requirements of Rule 144, the Company, at its expense, (y) shall deliver, and
shall cause legal counsel selected by the Company to deliver to its transfer
agent (with copies to Subscriber) an appropriate instruction directing the
delivery of shares of Common Stock without any legends including the legend set
forth in Section 4(h) above (the “Unlegended Shares”); and (z) cause the
transmission of the certificates representing the Unlegended Shares, together
with a legended certificate representing the balance of the submitted Common
Stock certificate, if any, to Subscriber at the address specified in the notice
of sale, via express courier, by electronic transfer or otherwise on or before
the Unlegended Shares Delivery Date.

 
 

--------------------------------------------------------------------------------

 

(b)           DWAC.   In lieu of delivering physical certificates representing
the Unlegended Shares, upon request of the Subscribers, so long as the
certificates therefor do not bear a legend, the Common Stock is eligible for
electronic transfer through the Depository Trust Company, and the Subscriber is
not obligated to return such certificate for the placement of a legend thereon,
the Company shall cause its transfer agent to electronically transmit the
Unlegended Shares by crediting the account of Subscriber’s prime broker with the
Depository Trust Company through its Deposit Withdrawal Agent Commission
system.  Such delivery must be made on or before the Unlegended Shares Delivery
Date.


(c)           Late Delivery of Unlegended Shares.   The Company understands that
a delay in the delivery of the Unlegended Shares pursuant to Section 11.7 hereof
later than the Unlegended Shares Delivery Date could result in economic loss to
a Subscriber.  As compensation to a Subscriber for such loss, the Company agrees
to pay late payment fees (as liquidated damages and not as a penalty) to
Subscriber for late delivery of Unlegended Shares in the amount of $100 per
business day after the Unlegended Shares Delivery Date for each $10,000 of
purchase price of the Unlegended Shares, subject to the delivery default;
provided that such delay is not the direct or indirect result of Subscriber’s
actions or omissions.  If during any three hundred sixty (360) day period, the
Company fails to deliver Unlegended Shares as required by this Section 11.7 for
an aggregate of thirty (30) days, then each Subscriber or assignee holding
Securities subject to such default may, at its option, require the Company to
redeem all or any portion of the Unlegended Shares subject to such default at a
price per share equal to the greater of (i) 120% of the Purchase Price paid by
Subscriber for the Unlegended Shares that were not timely delivered, or (ii) a
fraction in which the numerator is the highest closing price of the Common Stock
during the aforedescribed thirty day period and the denominator of which is the
lowest conversion price or exercise price, as the case may be, during such
thirty (30) day period, multiplied by the price paid by Subscriber for such
Common Stock (“Unlegended Redemption Amount”).  The Company shall promptly pay
any payments incurred under this Section in immediately available funds upon
demand.


(d)           Injunction.  In the event a Subscriber shall request delivery of
Unlegended Shares as described in Section 11 and the Company is required to
deliver such Unlegended Shares pursuant to Section 11.7, the Company may not
refuse to deliver Unlegended Shares based on any claim that such Subscriber or
any one associated or affiliated with such Subscriber has not complied with
Subscriber’s obligations under the Transaction Documents, or for any other
reason, unless, an injunction or temporary restraining order from a court, on
notice, restraining and or enjoining delivery of such Unlegended Shares shall
have been sought and obtained by the Company and the Company has posted a surety
bond for the benefit of such Subscriber in the amount of the greater of (i) 120%
of the amount of the aggregate purchase price of the Common Stock which is
subject to the injunction or temporary restraining order, (ii) the closing price
of the Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
which bond shall remain in effect until the completion of arbitration/litigation
of the dispute and the proceeds of which shall be payable to such Subscriber to
the extent Subscriber obtains judgment in Subscriber’s favor.

 
 

--------------------------------------------------------------------------------

 

(e)           Buy-In.   In addition to any other rights available to Subscriber,
if the Company fails to deliver to Subscriber Unlegended Shares as required
pursuant to this Agreement and after the Unlegended Shares Delivery Date
Subscriber, or a broker on Subscriber’s behalf, purchases (in an open market
transaction or otherwise) shares of common stock to deliver in satisfaction of a
sale by such Subscriber of the shares of Common Stock which Subscriber was
entitled to receive from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to Subscriber (in addition to any remedies available to or
elected by Subscriber) the amount by which (A) Subscriber’s total purchase price
(including brokerage commissions, if any) for the shares of common stock so
purchased exceeds (B) the aggregate purchase price of the shares of Common Stock
delivered to the Company for reissuance as Unlegended Shares together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty).  For purposes of illustration only, if
Subscriber purchases shares of Common Stock having a total purchase price of
$11,000 to cover a Buy-In with respect to $10,000 of purchase price of shares of
Common Stock delivered to the Company for reissuance as Unlegended Shares, the
Company shall be required to pay the Subscriber $1,000, plus interest.
Subscriber shall promptly provide the Company written notice indicating the
amounts payable to Subscriber in respect of the Buy-In, including, evidence
regarding the purchase of common stock for which the Buy-In is implemented.


                                (f)           144 Default.   At any time
commencing twelve (12) months after the Closing Date, in the event Subscriber is
not permitted to sell any of the Conversion Shares or Warrant Shares without any
restrictive legend, or if such sales are permitted but subject to volume
limitations or further restrictions on resale as a result of the unavailability
to Subscriber of Rule 144(b)(1)(i) under the 1933 Act or any successor rule (a
“144 Default”), for any reason, including, but not limited to, failure by the
Company to file quarterly, annual or any other filings required to be made by
the Company by the required filing dates (provided that any filing made within
the time for a valid extension shall be deemed to have been timely filed), or
the Company’s failure to make information publicly available which would allow
Subscriber’s reliance on Rule 144 in connection with sales of Conversion Shares
or Warrant Shares, except due to a change in current applicable securities laws
or because Subscriber is an Affiliate (as defined under Rule 144) of the
Company, then the Company shall pay such Subscriber as liquidated damages and
not as a penalty for each thirty (30) days (or such lesser pro-rata amount for
any period less than thirty (30) days) an amount equal to one percent (1.0%) of
the purchase price of the Conversion Shares and Warrant Shares (which could be
issued on a cashless basis pursuant to Section 2 of the Warrant) which is
subject to such 144 Default; provided, however, that the Company shall not be
required to pay any liquidated damages to any Subscriber pursuant to this
Section 11.7(f) in excess of 4% of such Subscriber’s aggregate Purchase Price
hereunder. Liquidated damages shall not be payable pursuant to this Section
11.7(f) in connection with Conversion Shares or Warrant Shares for such times as
such shares may be sold by the holder thereof without any legend or volume or
other restrictions pursuant to Section 144(b)(1)(i) of the 1933 Act or pursuant
to an effective registration statement.

 
 

--------------------------------------------------------------------------------

 

12.           (a)           Favored Nations Provision.  Other than in connection
with (i) full or partial consideration in connection with a strategic merger,
acquisition, consolidation or purchase of substantially all of the securities or
assets of a corporation or other entity, so long as such issuances are not for
the purpose of raising capital and which holders of such securities or debt are
not at any time granted registration rights, (ii) the Company’s issuance of
securities in connection with strategic license agreements and other partnering
arrangements, so long as such issuances are not for the purpose of raising
capital and which holders of such securities or debt are not at any time granted
registration rights, (iii) the Company’s issuance of Common Stock or the
issuances or grants of options to purchase Common Stock to employees, directors,
and consultants, pursuant to plans described on Schedule 5(d) in effect on the
Closing Date, (iv) securities upon the exercise or exchange of or conversion of
any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement on the terms
disclosed in the Reports and which securities are also described on Schedule
12(a), and (v) as a result of the exercise of Warrants or conversion of
Preferred Stock which are granted or issued pursuant to this Agreement on the
unamended terms in effect on the Closing Date, (collectively, the foregoing (i)
through (v) are “Excepted Issuances”), if at any time the Preferred Stock or
Warrants are outstanding, the Company shall agree to or issue (the “Lower Price
Issuance”) any Common Stock or securities convertible into or exercisable for
shares of Common Stock (or modify any of the foregoing which may be outstanding)
to any Person at a price per share or conversion or exercise price per share
which shall be less than the Conversion Price in effect at such time or the
Warrant exercise price in effect at such time, as applicable, without the
consent of the Subscribers, then the Conversion Price and Warrant exercise
price, as applicable, shall automatically be reduced to such other lower
price.  The average Conversion Price of the Conversion Shares and average
exercise price in relation to the Warrant Shares shall be calculated separately
for the Conversion Shares and Warrant Shares.  Common Stock issued or issuable
by the Company for no consideration or for consideration that cannot be
determined at the time of issue will be deemed issuable or to have been issued
for $0.001 per share of Common Stock.  For purposes of the issuance and
adjustments described in this paragraph, the issuance of any security of the
Company carrying the right to convert such security into shares of Common Stock
or any warrant, right or option to purchase Common Stock shall result in the
issuance of the additional shares of Common Stock upon the sooner of (A) the
agreement to or (B) actual issuance of such convertible security, warrant, right
or options and again at any time upon any subsequent issuances of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the Conversion Price or Warrant exercise
price, as applicable, in effect upon such issuance.  A convertible instrument
(including a right to purchase equity of the Company) issued, subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance will be deemed to have been issued for the
actual cash amount received by the Company in consideration of such convertible
instrument.  The rights of the Subscribers set forth in this Section 12 are in
addition to any other rights the Subscribers have pursuant to this Agreement,
the Preferred Stock, Warrants or any other Transaction Document.  The provisions
of this Section 12(a) shall no longer apply following the Covenant Period.


(b)           Right of Participation.  Until one (1) year following the Closing
Date, the Subscribers shall be given not less than fifteen (15) days prior
written notice of any proposed sale by the Company of its Common Stock or other
securities or equity linked debt obligations (“Other Offering”), except in
connection with the Excepted Issuances.  If the Subscribers elect to exercise
their rights pursuant to this Section 12(b), the Subscribers shall have the
right during the fifteen (15) days following receipt of the notice, to purchase
in the aggregate up to one-half (1/2) of such offered Common Stock, debt or
other securities in accordance with the terms and conditions set forth in the
notice of sale, relative to each other in proportion to the amount of Preferred
Stock issued to them on the Closing Date.  Subscribers who participate in such
Other Offering shall be entitled at their option to purchase, in proportion to
each other, the amount of such Other Offering that could have been purchased by
Subscribers who do not exercise their rights hereunder until up to one-half
(1/2) of the Other Offering is purchased by the Subscribers.  In the event such
terms and conditions are modified during the notice period, Subscribers shall be
given prompt notice of such modification and shall have the right during the
fifteen (15) days following the notice of modification to exercise such right.


(c)           Maximum Exercise of Rights.   Notwithstanding the foregoing, in
the event the exercise of the rights described in Section 12(a) and Section
12(b) would or could result in the issuance of an amount of Common Stock of the
Company that would exceed the maximum amount that may be issued to a Subscriber
as described in Section 2D of the Certificate of Designation and Section 9 of
the Warrant, then the issuance of such additional shares of Common Stock of the
Company to such Subscriber will be deferred in whole or in part until such time
as such Subscriber informs the Company that such Subscriber is able to
beneficially own such Common Stock without exceeding the applicable maximum
amount set forth and such Subscriber notifies the Company accordingly.

 
 

--------------------------------------------------------------------------------

 

13.          Miscellaneous.


(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice in accordance with this Section 13(a).  Any
notice or other communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile with
accurate confirmation generated by the transmitting facsimile machine at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first business day
following such delivery (if delivered other than on a business day during normal
business hours where such notice is to be received, or (b) on the second
business day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur. The addresses for such communications shall be: (i)
if to the Company, to: BEESFREE, Inc., 2101 Vista Parkway, Suite 4033, West Palm
Bach, Florida 33411, Fax: (561) 623-5465, and (ii) if to a Subscriber, to: the
addresses and fax numbers indicated on Schedule 1 hereto.


 (b)           Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing with the consent of the Subscribers and Company.  Neither the
Company nor the Subscribers has relied on any representations not contained or
referred to in this Agreement or the other Transaction Documents.   No right or
obligation of the Company shall be assigned without prior notice to and the
written consent of the Subscribers.


(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission, PDF, electronic signature
or other similar electronic means with the same force and effect as if such
signature page were an original thereof.


(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws thereof or any other State. Any action
brought by any party hereto against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state and county of New York.  The
parties to this Agreement hereby irrevocably waive any objection to jurisdiction
and venue of any action instituted hereunder and shall not assert any defense
based on lack of jurisdiction or venue or based upon forum non conveniens.  The
parties executing this Agreement and other agreements referred to herein or
delivered in connection herewith on behalf of the Company agree to submit to the
in personam jurisdiction of such courts and hereby irrevocably waive trial by
jury.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs.  In the event that any provision of
this Agreement or any other agreement delivered in connection herewith is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law.  Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of any
agreement.  Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 
 

--------------------------------------------------------------------------------

 

(e)           Specific Enforcement, Consent to Jurisdiction.  The Company and
each Subscriber hereby irrevocably waives, and agrees not to assert in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction in New York of such court, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.  Subject to Section 13(d)
hereof, the Company and the Subscribers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties hereto shall be entitled to
seek an injunction or injunctions to prevent or cure breaches of the provisions
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which any of them may be entitled
by law or equity.


(f)           Damages.   In the event the Subscriber is entitled to receive any
liquidated or other damages pursuant to the Transactions Documents, the
Subscriber may elect to receive the greater of actual damages or such liquidated
damages.  In the event the Subscriber is granted rights under different sections
of the Transaction Documents relating to the same subject matter or which may be
exercised contemporaneously, or pursuant to which damages or remedies are
different, Subscriber is granted the right in Subscriber’s absolute discretion
to proceed under such section as Subscriber elects.


(g)           Maximum Payments.   Nothing contained herein or in any document
referred to herein or delivered in connection herewith shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law.  In the event that the rate
of interest or dividends required to be paid or other charges hereunder exceed
the maximum permitted by such law, any payments in excess of such maximum shall
be credited against amounts owed by the Company to the Subscribers and thus
refunded to the Company.  The Company agrees that it may not and actually waives
any right to challenge the effectiveness or applicability of this Section 13(g).


(h)           Calendar Days.   All references to “days” in the Transaction
Documents shall mean calendar days unless otherwise stated.  The terms “business
days” and “trading days” shall mean days that the New York Stock Exchange is
open for trading for three or more hours.  Time periods shall be determined as
if the relevant action, calculation or time period were occurring in New York
City.  Any deadline that falls on a non-business day in any of the Transaction
Documents shall be automatically extended to the next business day and interest,
if any, shall be calculated and payable through such extended period.


(i)           Captions; Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.


(j)           Consent.   As used in this Agreement and the other Transaction
Documents and any other agreement delivered in connection herewith, “Consent of
the Subscribers” or similar language means the consent of holders of a majority
of the affected Preferred Stock or Warrants, as the case may be, purchased in
the Offering, outstanding on the date consent is granted.  The Subscribers may
consent to take or forebear from any action permitted under or in connection
with the Transaction Documents, modify any Transaction Documents or waive any
default or requirement applicable to the Company, the Subsidiaries or the
Subscribers under the Transaction Documents.


(k)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 
 

--------------------------------------------------------------------------------

 

(l)           Successor Laws.  References in the Transaction Documents to laws,
rules, regulations and forms shall also include successors to and functionally
equivalent replacements of such laws, rules, regulations and forms.  A successor
rule to Rule 144(b)(1)(i) shall include any rule that would be available to a
non-Affiliate of the Company for the sale of Common Stock not subject to volume
restrictions and after a six month holding period.


(m)           Maximum Liability.   In no event shall the liability of the
Subscribers or permitted assign hereunder or under any Transaction Document or
other agreement delivered in connection herewith be greater in amount than the
dollar amount of the net proceeds actually received by such Subscriber or
successor upon the sale of Conversion Shares.


(n)           Independent Nature of Subscribers.     The Company acknowledges
that the obligations of each Subscriber under the Transaction Documents are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance of the
obligations of any other Subscriber under the Transaction Documents. The Company
acknowledges that each Subscriber has represented that the decision of each
Subscriber to purchase Securities has been made by such Subscriber independently
of any other Subscriber and independently of any information, materials,
statements or opinions as to the business, affairs, operations, assets,
properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Subscriber or by any agent or employee of any other Subscriber, and no
Subscriber or any of its agents or employees shall have any liability to any
other Subscriber (or any other person) relating to or arising from any such
information, materials, statements or opinions.  The Company acknowledges that
nothing contained in any Transaction Document, and no action taken by any
Subscriber pursuant hereto or thereto shall be deemed to constitute the
Subscribers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Subscribers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents.  The Company acknowledges that it has
elected to provide all Subscribers with the same terms and Transaction Documents
for the convenience of the Company and not because Company was required or
requested to do so by the Subscribers.  The Company acknowledges that such
procedure with respect to the Transaction Documents in no way creates a
presumption that the Subscribers are in any way acting in concert or as a group
with respect to the Transaction Documents or the transactions
contemplated thereby.


(o)           Equal Treatment.   No consideration shall be offered or paid to
any person to amend or consent to a waiver or modification of any provision of
the Transaction Documents unless the same consideration is also offered and paid
to all the Subscribers and their permitted successors and assigns.


(p)           Adjustments.   The conversion price, Warrant exercise price,
amount of Conversion Shares and Warrant Shares, trading volume amounts,
price/volume amounts and similar figures in the Transaction Documents shall be
equitably adjusted and as otherwise described in this Agreement, the Certificate
of Designation and Warrants.


[-SIGNATURE PAGES FOLLOW-]

 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.



 
BEESFREE, INC.
 
a Nevada corporation
       
By: 
     
Name:
   
Title:
       
Dated: December ___, 2011





SUBSCRIBER
 
PURCHASE
PRICE
 
SHARES OF
SERIES A
PREFERRED
STOCK
 
SERIES A
WARRANTS
Name of Subscriber:
                                                     
Address:
                                                                   
Fax No.: ________________________________
                         
Taxpayer ID# (if applicable): ________________
           
or Social Security #
                                       
(Signature)
           
By:
           


 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Certificate of Designation
Exhibit B
Form of Series A Warrants
Exhibit C
Escrow Agreement
Exhibit D
Super 8-K
Schedule 1
List of Subscribers
Schedule 5(a)
Subsidiaries
Schedule 5(d)
Capitalization and Additional Issuances
Schedule 5(f)
Violations and Conflicts
Schedule 5(o)
Undisclosed Liabilities
Schedule 5(w)
Transfer Agent
Schedule 7
Broker’s Compensation
Schedule 9(e)
Use of Proceeds
Schedule 9(l)
Intellectual Property
Schedule 12(a)
Excepted Issuances


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1



SUBSCRIBER AND ADDRESS
 
PURCHASE
PRICE
 
SHARES OF
SERIES A
PREFERRED
STOCK
 
SERIES A
WARRANTS
                           
TOTALS
           


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5(a)


Subsidiaries




BeesFree Acquisition Corp., a Delaware corporation


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(d)


Capitalization and Additional Issuances




 
Common stock issued and outstanding
    11,950,000  
Issuance of common stock for reverse merger
    4,000,000  
Issuance of common stock for PIPE Offering
    2,200,000  
Issuance of common stock warrants for Offering
    2,200,000  
Fully diluted common stock outstanding
    20,350,000  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(f)


Violations and Conflicts
 
 


None.




 
 

--------------------------------------------------------------------------------

 


 
SCHEDULE 5(o)


Undisclosed Liabilities


None


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 5(w)


Transfer Agent






Island Stock Transfer
15500 Roosevelt Blvd., Suite 301
Clearwater, FL 33760
Tel  (727) 289-0010
Fax (727) 289-0069
Olessia Kritskaia
olessia@islandstocktransfer.com
www.islandstocktransfer.com




 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 7


Broker’s Compensation






Financial West Group has acted as the placement agent for this transaction, and
as such, will receive $96,000 in compensation.




 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 9(e)


Use of Proceeds






General operating capital and development of intellectual property.


 
 

--------------------------------------------------------------------------------

 
 
Schedule 9(l)


Intellectual Property






Patent No. RM2011A000450, Title: Method, equipment, ingredients and formulations
to produce high-impact nutritive, tonic, antioxidant and therapeutic solutions,
for a complete and automated system to prevent and fight the CCD (Colony
Collapse Disorder)


 
 

--------------------------------------------------------------------------------

 


 
Schedule 12(a)


Excepted Issuances


None

